—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated September 9, 1994, as (1) upon reargument, adhered to a prior determination contained in an order of the same court, dated March 18, 1994, which granted the motion of the defendants Albert Adler, M.D.; Albert Adler, M.D., P. C.; Kevin L. Zacharoff, M.D.; and Kevin L. Zacharoff, M.D., P. C., and the motion of the defendants Robert T. Shapiro, M.D., and Robert Shapiro, Physician, P. C., for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against them and (2) granted the motion of the defendants Irwin Reichman, Robert Brown, and A. Michael Kaplan, M.D., P. C., and A. Michael Kaplan, M.D., for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the respondents’ respective motions for summary judgment. The respondents established a prima facie case for summary judgment. The conclusory affidavits submitted by the plaintiffs’ expert, unsupported by evidence in the record, were insufficient to raise a triable issue of fact (see, Rosado v Lutheran Med. Ctr., 202 AD2d 412; Guida v Hsu, 187 AD2d 485). Balletta, J. P., Ritter, Altman and Hart, JJ., concur.